Name: 2004/75/CFSP: Council Decision 2004/75/CFSP of 11 December 2003 concerning the conclusion of the Agreement between the European Union and the Former Yugoslav Republic of Macedonia on the status and activities of the European Union Police Mission (EUPOL Proxima) in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe
 Date Published: 2004-01-23

 Avis juridique important|32004D00752004/75/CFSP: Council Decision 2004/75/CFSP of 11 December 2003 concerning the conclusion of the Agreement between the European Union and the Former Yugoslav Republic of Macedonia on the status and activities of the European Union Police Mission (EUPOL Proxima) in the Former Yugoslav Republic of Macedonia Official Journal L 016 , 23/01/2004 P. 0065 - 0065Council Decision 2004/75/CFSPof 11 December 2003concerning the conclusion of the Agreement between the European Union and the Former Yugoslav Republic of Macedonia on the status and activities of the European Union Police Mission (EUPOL Proxima) in the Former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 29 September 2003, the Council adopted Joint Action 2003/681/CFSP on the European Union Police Mission in the Former Yugoslav Republic of Macedonia (EUPOL Proxima)(1).(2) Article 13 of the Joint Action provides that the status of EUPOL Proxima staff in the Former Yugoslav Republic of Macedonia, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUPOL Proxima shall be agreed in accordance with the procedure laid down in Article 24 of the Treaty on European Union.(3) Following the Council Decision of 24 November 2003 authorising the Secretary General/High Representative, assisting the Presidency, to open negotiations on its behalf, the Secretary General/High Representative, assisting the Presidency, negotiated an agreement with the Government of FYROM on the status and activities of the European Union Police Mission (EUPOL Proxima) in the Former Yugoslav Republic of Macedonia.(4) The agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Former Yugoslav Republic of Macedonia (FYROM) on the status and activities of the European Union Police Mission (EUPOL Proxima) in FYROM is hereby approved on behalf of the European Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union.Article 3This Decision shall be published in the Official Journal of European Union.Article 4This Decision shall take effect on the day of its adoption.Done at Brussels, 11 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 249, 1.10.2003, p. 66.